         Case 2:18-cr-00214-JLR Document 96 Filed 10/18/19 Page 1 of 2
                                                                             FILED
                     UNITED STATES COURT OF APPEALS                          OCT 18 2019

                                                                          MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                         No. 19-30217

              Plaintiff-Appellee,                 D.C. No. 2:18-cr-00214-JLR
                                                  Western District of Washington,
 v.                                               Seattle

PRADYUMNA KUMAR SAMAL,
                                                  ORDER
              Defendant-Appellant.


Before: Peter L. Shaw, Appellate Commissioner.

      On October 7, 2019, the district court granted the motion of appellant’s

retained counsel, Emma C. Scanlan, Esq., to withdraw as counsel of record. The

motion of appellant’s retained counsel, Emma C. Scanlan, Esq., to withdraw as

counsel of record in this court (Docket Entry No. 4) is granted.

      On October 11, 2019, Joshua Sabert Lowther, Esq., entered his appearance

as appellant’s retained counsel of record (Docket Entry No. 5). Appellant’s motion

for appointment of counsel (Docket Entry No. 3) is denied as unnecessary.

      A review of this court’s docket reflects that the filing and docketing fees for

this appeal remain due. Within 21 days after the date of this order, appellant shall

pay to the district court the $505.00 filing and docketing fees for this appeal and
          Case 2:18-cr-00214-JLR Document 96 Filed 10/18/19 Page 2 of 2



file in this court proof of such payment or file in this court a motion to proceed in

forma pauperis.

       Failure to pay the fees or file a motion to proceed in forma pauperis may

result in the dismissal of the appeal for failure to prosecute. See 9th Cir. R. 42-1.

       The previously established briefing schedule remains in effect.




DL/AppComm Direct Criminal                 2
